DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102 (a)(2) as being anticipated by Fujii et al (US 2019/0052488 A1).
Regarding claim 1, Fujii et al teach an operation method of a receiver (see figure 13 and 6) comprising: setting a coefficient of an equalizer based on one of a plurality of first codes (see figure 6, step S20 and S40 and paragraphs 0064 – 0082 “ap coefficients Ak); setting a coefficient of an amplifier based on one of a plurality of second codes (see figure 6, step S10 and paragraphs 0064 – 0082 “boost amount B”); performing offset calibration by driving the equalizer and the amplifier based on the coefficient of the equalizer and the coefficient of the amplifier (see figure 6 and paragraphs 0064 - 0082); storing an offset code corresponding to a voltage offset generated when the equalizer and the amplifier are driven (see figure 6, updating coefficients implies storing the coefficients and see paragraph 0082 “uses the determined value upon regular operations thereafter”); determining whether the offset calibration is completed (see figure 6 and paragraphs 0064 - 0082); in response to determining that the offset calibration is completed, performing a normal operation of obtaining reception data from an input signal; and removing the voltage offset based on the offset code, in the normal operation (see paragraph 0082 “uses the determined value upon regular operations thereafter”).
Regarding claim 2, which inherits the limitations of claim 1, Fujii et al further teach wherein the coefficient of the equalizer and the coefficient of the amplifier vary depending on a characteristic of a communication channel (see figure 6).
Regarding claim 17, Fujii et al teach a receiver (see figure 3 and 13) comprising: an equalizer configured to set an equalizer coefficient based on one of a plurality of first codes (see figure 13, component 12 and paragraphs 0064 – 0082 “ap coefficients Ak); an amplifier configured to set an amplifier coefficient based on one of a plurality of second codes (see figure 6, 13, component 11, “boost amount B” and paragraphs 0064 – 0082); a logic circuit configured to generate the plurality of first codes and the plurality of second codes to control the equalizer coefficient and the amplifier coefficient (see figure 13, component 13, “control circuit”); an offset cancellation circuit configured to remove a voltage offset (see figure 3 and 13), which is generated depending on the equalizer coefficient and the amplifier coefficient, based on an offset code (see figure 6 and paragraph 0061 – 0082); and a register configured to store the offset code(see figure 6, updating coefficients implies storing the coefficients and see paragraph 0082 “uses the determined value upon regular operations thereafter), wherein, in an offset calibration operation, the logic circuit is configured to change the equalizer coefficient and the amplifier coefficient through the plurality of first codes and the plurality of second codes and generate the offset code corresponding to the voltage offset (see figure 6, and paragraph 0064 – 0082), and wherein, in a normal operation, the logic circuit is configured to load a corresponding offset code associated with the equalizer coefficient and the amplifier coefficient and provide the corresponding offset code to the offset cancellation circuit (see paragraph 0082 “uses the determined value upon regular operations thereafter”).
Regarding claim 18, which inherits the limitations of claim 17, Fujii et al further teach wherein, in the offset calibration operation, the logic circuit is configured to generate a plurality of offset codes respectively corresponding to all or a part of the plurality of first codes and all or a part of the plurality of second codes (see figure 6, and paragraph 0064 – 0082).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 – 11, 16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al (US 2019/0052488 A1) in view of Zhu et al (US 2016/0047713 A1).
Regarding claim 3, which inherits the limitations of claim 1, Fujii et al further teach wherein the storing of the offset code includes: generating offset codes respectively corresponding to all or a part of the plurality of first codes and all or a part of the plurality of second codes; and storing the offset codes (see figure 6, and paragraph 0064 – 0082). Fujii et al does not expressly disclose that the storing the coded in the form of lookup table. However, in analogous art, Zhu et la teach a voltage offset correction circuit stores the offset codes in a register in the form of a lookup table (see figure 3, and paragraph 0018). Therefore, it would have been obvious to an ordinary skilled in the art at the time the invention was filed to use a lookup table to store the offset values. The motivation or suggestion to do so is to complete zeroing can be performed at one time, and the adjustment time is short, and the efficiency is high (see paragraph 0079).
Regarding claim 4, which inherits the limitations of claim 3, Fujii et al in view of Zhu et al further teach wherein the register includes a volatile memory or a nonvolatile memory (see Zhu et al paragraph 0018 implied).
Regarding claim 5, which inherits the limitations of claim 3, Fujii et al in view of Zhu et al further teach wherein the offset calibration is determined to be completed when all the offset codes respectively corresponding to the all or the part of the plurality of first codes and the all or the part of the plurality of second codes are stored in the register (see Fujii figure 6 and paragraphs 0064 – 0082).
Regarding claim 6, which inherits the limitations of claim 5, Fujii et al in view of Zhu et al further teach wherein the offset calibration is determined to be not completed when at least one of all the offset codes respectively corresponding to the all or the part of the plurality of first codes and the all or the part of the plurality of second codes is not stored in the register; and changing at least one code of the plurality of first codes and the plurality of second codes in response to the determining that the offset calibration is not completed (see Fujii figure 6 and paragraphs 0064 – 0082 see the iteration loop).
Regarding claim 7, which inherits the limitations of claim 6, Fujii et al in view of Zhu et al further teach further comprising: resetting the coefficient of the equalizer and the coefficient of the amplifier based on the at least one code thus changed; and performing the offset calibration based on the reset coefficient of the equalizer and the reset coefficient of the amplifier (see Fujii figure 6 and paragraphs 0064 – 0082 updating the coefficients)
Regarding claim 8, which inherits the limitations of claim 5, Fujii et al in view of Zhu et al further teach further comprising: in response to the determining that the offset calibration is completed, receiving the input signal in the normal operation; performing equalizing on the input signal while adjusting a waveform of the input signal or amplifying a magnitude of the input signal; loading a corresponding offset code from the register; removing the voltage offset based on the corresponding offset code; recovering data from the input signal from which the voltage offset is removed; and outputting the recovered data (see Fujii figure 6 and paragraphs 0064 – 0082).
Regarding claim 9, which inherits the limitations of claim 8, Fujii et al in view of Zhu et al further teach wherein the performing of the equalizing includes: performing at least one of auto equalizing, manual equalizing, and packet equalizing (see Fujii figure 6 and paragraphs 0064 – 0082).
Regarding claim 10, which inherits the limitations of claim 8, Fujii et al in view of Zhu et al further teach wherein the loading of the corresponding offset code includes: searching the register for the corresponding offset code associated with a coefficient of the equalizer being driven and a coefficient of the amplifier being driven; and when the corresponding offset code is not found, loading another offset code from the lookup table (see Fujii figure 6 and paragraphs 0064 – 0082 and Zhu et la see figure 3, and paragraph 0018).
Regarding claim 11, Fujii et al teach a receiver (see figure 13) comprising: an analog front end configured to receive an input signal including transmission data and to output an output signal by adjusting a waveform of the input signal and amplifying a magnitude of the input signal (see figure 13, component 11 paragraph 0029 and 0044 “a linear equalizer configured to linearly amplify”); a clock and data recovery circuit (see figure 13, component 15, “CDR”) configured to recover a clock signal from the output signal and to recover data based on the clock signal such that the recovered data corresponding to the transmission data are output (see figure 13); a logic circuit configured to detect a voltage offset from the recovered data and to generate an offset code for removing the voltage offset (see figure 13, component 13 “control circuit” and figure 6 and paragraphs 0064 – 0082); a register configured to store the offset code (see figure 6, updating coefficients implies storing the coefficients and see paragraph 0082 “uses the determined value upon regular operations thereafter); and an offset cancellation circuit configured to generate an offset compensation signal based on the offset code to remove the voltage offset (see paragraph 0082 “uses the determined value upon regular operations thereafter”). Fujii et al does not expressly disclose that the storing the coded in the form of lookup table. However, in analogous art, Zhu et la teach a voltage offset correction circuit stores the offset codes in a register in the form of a lookup table (see figure 3, and paragraph 0018). Therefore, it would have been obvious to an ordinary skilled in the art at the time the invention was filed to use a lookup table to store the offset values. The motivation or suggestion to do so is to complete zeroing can be performed at one time, and the adjustment time is short, and the efficiency is high (see paragraph 0079).
Regarding claim 16, which inherits the limitations of claim 11, Fujii et al in view of Zhu et al further teach wherein, in an offset calibration operation, the logic circuit is configured to generate the offset code and store the offset code in the register, wherein, in a normal operation, the logic circuit is configured to load the offset code from the register and provide the offset code to the offset cancellation circuit, and wherein the offset calibration operation is performed before the normal operation (see Fujii et al see paragraph 0064 – 0082 “uses the determined value upon regular operations thereafter”).
Regarding claim 19, which inherits the limitations of claim 18, Fujii et al does not expressly disclose that the storing the coded in the form of lookup table. However, in analogous art, Zhu et la teach a voltage offset correction circuit stores the offset codes in a register in the form of a lookup table (see figure 3, and paragraph 0018). Therefore, it would have been obvious to an ordinary skilled in the art at the time the invention was filed to use a lookup table to store the offset values. The motivation or suggestion to do so is to complete zeroing can be performed at one time, and the adjustment time is short, and the efficiency is high (see paragraph 0079).
Regarding claim 20, which inherits the limitations of claim 19, Fujii et al in view of Zhu et al further teach wherein, in the normal operation, the logic circuit is configured to search the register for the corresponding offset code associated with a coefficient of the equalizer being driven and a coefficient of the amplifier being driven and load another offset code from the lookup table when the corresponding offset code is not found (see Fujii figure 6 and paragraphs 0064 – 0082 and Zhu et la see figure 3, and paragraph 0018).
Allowable Subject Matter
Claims 12 – 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAISON . JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/           Primary Examiner, Art Unit 2633